     Case 2:21-cr-00107-RSM Document 59 Filed 08/29/21 Page 1 of 3




                                  THE HONORABLE RICARDO S. MARTINEZ




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE


 UNITED STATES OF AMERICA,                         No. CR21-107 RSM

               Plaintiff,                          SPEEDY TRIAL WAIVER
       vs.

 RAUL BARRETO-BEJINES,

               Defendant.



       I, Raul Barreto Bejines, have been advised by my attorney of my right to a speedy

trial under the provisions of the Sixth Amendment, the Federal Speedy Trial Act, 18 U.S.C.

§Sec. 3161 et seq., and the Plan for the Prompt Disposition of Criminal Cases promulgated

by the United States District Court for the Western District of Washington. I knowingly

and voluntarily, with the advice of counsel, waive these rights and consent to a continuance

of the trial date from August 30, 2021, to any date up to and including June 6, 2022. I

understand that, if the motion is granted, the Court will make findings that the time from

August 30, 2021 until the new trial date is excludable for purposes of calculating the

applicable time limits under the Speedy Trial Act at 18 U.S.C. §Sec. 3161, et. seq.




 STW- 1                                                                LAW OFFICE OF
                                                                 CATHY GORMLEY, PLLC
                                                                 600 1st Avenue Suite 106
                                                                Seattle, Washington 98104
                                                          (206) 624-0508  FAX (206) 622-9091
     Case 2:21-cr-00107-RSM Document 59 Filed 08/29/21 Page 2 of 3




                                            23rd
                                DATED this day of August, 2021




                                       _________________________________
                                       Raul Barreto-Bejines




                                                        Respectfully Submitted by:

                                                      /s/Cathy Gormley
                                                      Cathy Gormley, WSBA #26169

I, Gabriela De Castro, federally certified Spanish interpreter, have sight translated this
document for the defendant.

                                       ____________________
                                       Gabriela De Castro




                                CERTIFICATE OF SERVICE

       I, CATHY GORMLEY, hereby certify that on August 25, 2021, I filed this

document with the U.S. District Court’s Electronic Filing (ECF) system, which will serve a

copy by email to all parties.


 STW- 2                                                                  LAW OFFICE OF
                                                                   CATHY GORMLEY, PLLC
                                                                   600 1st Avenue Suite 106
                                                                  Seattle, Washington 98104
                                                            (206) 624-0508  FAX (206) 622-9091
   Case 2:21-cr-00107-RSM Document 59 Filed 08/29/21 Page 3 of 3




                                       /s/Cathy Gormley




STW- 3                                                   LAW OFFICE OF
                                                   CATHY GORMLEY, PLLC
                                                   600 1st Avenue Suite 106
                                                  Seattle, Washington 98104
                                            (206) 624-0508  FAX (206) 622-9091
